   8:19-cr-00340-JFB-MDN Doc # 43 Filed: 09/03/21 Page 1 of 1 - Page ID # 69




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:19CR340
                                             )
      vs.                                    )
                                             )
JAMIE CRAGER,                                )                  ORDER
                                             )
                    Defendant.               )


       This matter is before the court on the Plaintiff’s Motion to Continue Trial [42].
Counsel for the government states that the parties continue to engage in active discussion
of a resolution in this matter and additional time is needed to continue these discussions.
Defendant’s counsel does not object to the trial in this matter being continued. For good
cause shown,

      IT IS ORDERED that the Motion to Continue Trial [42] is granted, as follows:

      1. The jury trial, now set for November 1, 2021, is continued to February 1, 2022.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and February 1, 2022, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny the government continuity of counsel, taking into
         account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: September 3, 2021.

                                                 BY THE COURT:


                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
